Citation Nr: 0832586	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2005, for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  He was awarded the Purple Heart Medal and the Combat 
Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

Procedurally, the Board notes that after the August 2005 
letter determination awarded the veteran additional 
compensation benefits for his spouse, he submitted a 
statement, received in September 2005, which the Board finds 
could be reasonably construed as expressing dissatisfaction 
with the effective date regarding additional compensation for 
a dependent.  See 38 C.F.R. § 20.201 (2007) (noting that a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD); see also EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) (noting that VA must liberally construe all 
documents filed by a claimant).  After a Statement of the 
Case (SOC) was issued in August 2006, the veteran duly 
perfected his appeal to the Board via the filing of a 
substantive appeal (VA Form 9) in August 2006.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA).

Additionally, the record does not reflect that the veteran 
submitted a substantive appeal (VA form 9) following the 
issuance of a SOC issued in February 2008 regarding service 
connection claims for hearing loss in the right ear and a low 
back disability as well as increased rating claims for 
tinnitus and a shell fragment wound.  Therefore, the appeals 
regarding these issues have not been perfected and are not 
before the Board.  




FINDINGS OF FACT

1.  An April 2003 rating decision (veteran was notified via a 
letter dated April 30, 2003) granted service connection for 
several disabilities, which increased the veteran's combined 
disability evaluation to 30 percent, effective October 10, 
2001.

2.  The April 2003 notice letter provided notice of the 
rating action, to include that he was being paid as a veteran 
with no dependents.

3.  On August 24, 2005, VA received a Declaration of Status 
of Dependents (VA Form 21-686c), in which the veteran 
indicated he had been married since January 1972.

4.  The veteran did not inform VA of his marriage in January 
1972 prior to August 24, 2005, to include the filing a formal 
or informal claim for additional dependent benefits for his 
spouse.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
2005, for additional compensation for a dependent spouse have 
not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.1, 3.4, 3.31, 3.102, 3.204, 3.205, 3.155, 
3.400, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  



With regard to the duty to notify, upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include earlier effective 
date claims.

As the August 2005 letter determination that is on appeal 
assigned an initial effective date for the award of 
additional compensation for a dependent spouse, statutory 
notice had served its purpose and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  An August 2006 SOC provided notice on the 
"downstream" issue of entitlement to an earlier effective 
date, readjudicated the matter, and allowed time for the 
veteran and his representative to respond.  See VA Form 646, 
dated in May 2008 (indicating that the veteran rested his 
appeal on the answer to the SOC and had no further argument).  
See also 38 U.S.C.A. § 7105; Mayfield v. Nicholson, 20 Vet. 
App. 537, 542 (2006).  Notably, March 2006 and November 2007 
letters also provided the veteran with notice of general 
effective date criteria.  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues"). 

Regarding the duty to assist, the veteran has not identified 
any evidence needed to substantiate his claim, and a VA 
examination is not warranted in this case.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.  Essentially, all 
available evidence that could substantiate the effective date 
claim has been obtained and, thus, no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

Legal criteria 

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).  
An award of additional compensation on account of a dependent 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating, but only 
if proof of a dependent is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f).  The regulations provide that an additional amount 
of compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R.  
§ 3.4(b)(2) (2007).

In general, where entitlement to the award or increase of any 
VA benefit has otherwise already been established, the 
effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  The implementing regulation provides 
that the effective date for additional compensation for a 
dependent for compensation will be the latest of the 
following dates:  (1) date of claim, which means date of 
veteran's marriage or birth of a child, if the evidence of 
the event is received within one year of the event; 
otherwise, date notice is received of the dependent's 
existence if the evidence is received within one year of VA 
request; (2) date dependency arises; (3) effective date of 
the qualifying disability rating; or, (4) date of 
commencement of the veteran's award.  38 C.F.R.  
§ 3.401(b) (2007).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).  
A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007); see also 38 C.F.R. § 
3.155(a) (2007) (noting that a veteran can file an informal 
claim by communicating an intent to apply for one or more VA 
benefits).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on, inter alia, 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by VA.  38 C.F.R. § 3.31 (2007).  The term 
increased award means an award which is increased because of, 
inter alia, an added dependent.  38 C.F.R. § 3.31(a).

Background and analysis

The veteran contends that he is entitled to back pay for 
additional compensation for a dependent spouse back to when 
he began receiving service-connected compensation benefits at 
30 percent (which was October 10, 2001).  Specifically, the 
veteran wants the difference from the compensation rate for 
being classified as a single veteran versus being married.  
See e.g., VA Form 9, Appeal to Board of Veterans' Appeals, 
received in August 2006.  The veteran also contends that he 
was not aware to add his spouse to his claim until VA sent 
him a form that stated he could claim her.  See Statement 
from veteran, dated in January 2006.  The veteran has also 
contended that if he had known, he would have notified VA at 
the time of his first benefit check.  See VA Form 9.

The Board finds that overview of the background of this 
appeal is useful.  Initially, the Board notes a VA Form 21-
526e, Application for Compensation or Pension at Separation 
from Service, received in August 1971, is of record.  When 
asked about marital status on this form, the veteran checked 
the box indicating that he was never married.

A September 1971 rating decision granted service connection 
for shell fragment wound, right hip, with fracture of iliac 
bone with metallic foreign body retained (SFW) at 10 percent, 
effective August 7, 1971 (the day following separation from 
active service).  A notice letter, dated September 27, 1971, 
notified the veteran of the September 1971 rating decision.  
An August 1973 rating decision confirmed and continued the 10 
percent evaluation.  The Board also notes that the claims 
file reflects a large gap in time where no information or 
evidence was added to it for approximately 28 years.

After this gap in time, a statement by the veteran, received 
on October 10, 2001, was construed by the RO as a claim for 
an increased rating for his service-connected SFW and as a 
claim for service connection for hearing loss.  A December 
2002 rating decision increased the evaluation for the 
service-connected SFW to 20 percent, effective October 10, 
2001 (the date of receipt of the claim for increase).  It 
also deferred the veteran's service connection claim for 
bilateral hearing loss.  A letter, dated January 23, 2003, 
informed the veteran about the December 2002 rating decision 
and enclosed a VA Form 21-8764, Disability Compensation Award 
Attachment.

Thereafter, an April 2003 rating decision granted service 
connection for hearing loss in the left ear and tinnitus.  
The RO assigned a noncompensable rating for the left ear 
hearing loss and a 10 percent rating for the tinnitus, each 
effective October 10, 2001.  A notice letter, dated April 30, 
2003, informed the veteran of the April 2003 rating decision.  
This letter indicated that VA was paying the veteran "as a 
single veteran with no dependents."  It enclosed a VA Form 
21-8764.  The April 2003 letter further advised the veteran 
that the information he sent to VA about his dependents was 
not complete.  A VA Form 21-686c, Declaration of Status of 
Dependents, was enclosed with the April 2003 letter and the 
veteran was asked to fill out the pertinent blanks on the 
form and send it to VA.  Additionally, the veteran was 
advised that he had one year from the date of the letter to 
appeal the decision.

VA received a VA Form 21-686c from the veteran on August 24, 
2005.  The veteran provided the name of his spouse, the date 
of their marriage (January 1972), the place of marriage, and 
the spouse's social security number.  The veteran did not 
report any other previous marriages.  In the "Remarks" 
section of this form, the veteran noted that he had received 
30 percent disability compensation "a few months ago and 
have only been receiving benefits for a single veteran."  He 
asked to have his compensation increased to include his 
spouse.  In response to these remarks, the RO sent the 
veteran a letter, dated in August 2005, which informed the 
veteran that his disability compensation was amended to 
include additional benefits for his spouse, effective 
September 1, 2005.  He was again provided a VA Form 21-8764 
and advised to read it because it contained important 
information about rights to receive this benefit.

A statement from the veteran, received on September 12, 2005, 
disagreed with the effective date assigned for additional 
compensation for his spouse, and requested an earlier 
effective date for additional compensation for a dependent 
spouse.  In this statement, the veteran reported being 
married to the same women since 1972.  The veteran also 
indicated that he received compensation benefits for several 
months as a "single."  The veteran requested back pay for 
the months he was paid as a single even though he was 
married.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than September 1, 
2005, for payment of additional compensation for a dependent 
spouse.

The Board initially notes that the veteran has not alleged 
that he informed VA of his marriage at the time it occurred 
or within one year of the marriage, which was in January 
1972.  Further, the record does not contain a statement from 
the veteran, to include a formal or informal claim for any VA 
benefits, noting that the veteran was married.  See 38 C.F.R. 
§ 3.204(a)(1) (noting that VA will accept a written statement 
of a claimant as proof of marriage as long as several pieces 
of specific information are provided).  Therefore, an 
effective date going back to January 1972 is not possible as 
there is no evidence of record that the veteran provided 
notification to VA within one year of the date that 
dependency arose.  38 C.F.R. § 3.401(b)(2).  Moreover, the 
Board notes that the veteran's SFW was only service-connected 
at a 10 percent disability rating in 1972, which did not 
qualify him for additional compensation for a dependent 
spouse at that time.

The veteran has also contended that if VA had informed him of 
the need to submit evidence of his marriage in order to 
receive additional compensation he would have done so.  Thus, 
the veteran, in essence, disputes that it was his 
responsibility to inform VA of the change in dependents.

There is no sound basis to the veteran's contentions.  The 
record clearly reflects that an April 2003 notice letter to 
the veteran informed him that VA was paying him "as a single 
veteran with no dependents."  The April 2003 notice letter 
enclosed a VA Form 21-8764.  Importantly, the April 2003 
letter advised the veteran that the information he sent to VA 
about his dependents was not complete.  He was requested to 
fill out a VA Form 21-686c, Declaration of Status of 
Dependents, with the appropriate information.  Absent the 
veteran providing information in response to the RO's 
request, there was nothing further for VA to do in this case.

The Board notes that there is no outstanding legal authority 
for the RO to contact the veteran to determine if he might be 
eligible for additional benefits on a regular basis.  The 
Board notes that the Secretary does have a requirement to 
engage in outreach services to provide information to 
eligible veterans to aid them in their claims.  See 38 
U.S.C.A. § 6303 (West Supp. 2007) (formerly codified at 38 
U.S.C.A. § 7722).  However, even if a failure to comply with 
the applicable provisions could be established, such a 
failure still could not result in an earlier effective date.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) 
("nothing in [Section 7722(d)] indicates, or even suggests, 
that the Secretary's failure to provide assistance to a 
claimant justifies ignoring the unequivocal command in 38 
U.S.C. § 5110(a) that the effective date of benefits cannot 
be earlier than the filing of an application therefore").  

Additionally, the Board notes that there is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2007).  There is no such clear evidence to 
rebut the presumption of notification in this case.  The 
record does not reflect that the April 2003 notice letter 
regarding the veteran's disability compensation benefits was 
returned as "unclaimed" or returned as undeliverable and the 
veteran has not denied receiving this letter.  Even such a 
claim would be insufficient to rebut the presumption of 
regularity where there is no indication that a notice was 
returned as undeliverable.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995) (citing 
Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  The 
veteran has not provided VA with a change of address.  
Indeed, the address to which VA sent the April 2003 notice 
letter matched the address provided by the veteran on the VA 
Form 21-686c received in August 2005.  The Board again notes 
that the veteran has not said that he did not receive the 
April 2003 notice letter.  Thus the presumption of regularity 
in providing him notice of the ability to add a dependent 
spouse for additional compensation is established.  The Board 
also notes that there is no evidence of record to the 
contrary.  Therefore, the evidence clearly shows that the 
veteran had notice of his obligation to notify VA of any 
change in the status of his dependents (to include claiming a 
dependent spouse), and any argument that he was not 
adequately informed, thereby entitling him to an earlier 
effective date for the award of additional compensation for 
the veteran's current spouse, fails.

Regarding the other possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received August 
24, 2005.  The Board notes that the effective date of the 
qualifying disability rating could serve as the effective 
date here, provided evidence of dependency is received within 
1 year of notification of such rating action.  As noted 
above, with the award of service connection for tinnitus at a 
10 percent disability rating, the veteran was eligible under 
38 U.S.C.A. § 1115 and 38 C.F.R. § 3.4(b)(2) for additional 
compensation for a spouse.  While the veteran may have become 
eligible for the additional compensation in October 2001, he 
was still required to inform VA of the marriage to his 
spouse.  However, there is no evidence of record that the 
veteran provided notification to VA within one year of 
notification of the April 2003 rating action.  Rather, the RO 
first received notification of the spouse on August 24, 2005 
with the submission of a VA Form 21-686c, Declaration of 
Status of Dependents, which was over 1 year from the date of 
the April 2003 notice letter.  

In sum, the earliest possible effective date for the award of 
additional compensation is September 1, 2005, the first day 
of the calendar month following the month in which the award 
became effective.  38 C.F.R. §§ 3.31, 3.401(b).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against granting an 
effective date prior to September 1, 2005, for the addition 
of the veteran's spouse as a dependent, as VA was not aware 
of and did not have the necessary information regarding the 
veteran's spouse prior to receipt of the VA Form 21-686c in 
August 2005.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than September 1, 2005, for 
additional compensation for a dependent spouse is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


